NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 15 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

REYNALDO MENDOZA-RAMIREZ,                       No.    16-73657

                Petitioner,                     Agency No. A205-699-967

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Reynaldo Mendoza-Ramirez, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Our



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238, 1241 (9th

Cir. 2020). We deny in part and dismiss in part the petition for review.

      The record does not compel the conclusion that Mendoza-Ramirez

established changed or extraordinary circumstances to excuse his untimely filed

asylum application. See 8 U.S.C. § 1158(a)(2)(B), (D); 8 C.F.R. § 1208.4(a)(2),

(4)-(5). Thus, Mendoza-Ramirez’s asylum claim fails.

      Substantial evidence supports the agency’s determination that Mendoza-

Ramirez failed to establish the harm he experienced or fears in Honduras was or

would be on account of a protected ground. See Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (an applicant’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground”); Molina-Morales v. INS, 237 F.3d 1048, 1052 (9th Cir.

2001) (harm based on personal retribution is not persecution on account of a

protected ground). To the extent Mendoza-Ramirez raises a family-based

particular social group, we lack jurisdiction to consider it. See Barron v. Ashcroft,

358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review issues or

claims not presented below). Thus, Mendoza-Ramirez’s withholding of removal

claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because


                                          2                                    16-73657
Mendoza-Ramirez failed to show it is more likely than not he would be tortured by

or with the consent or acquiescence of the government if returned to Honduras.

See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                                    16-73657